DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Action is responsive to the Reply filed on 22 March 2022 (“Reply”).  As directed in the Reply:
	Claims 16, 18, 23, 30, and 32 have been amended;
	Claims 1-15 have been cancelled; and 
	no claims have been added.  
Thus, Claims 16-35 are presently pending in this application, with Claim 26 having been previously withdrawn from consideration.
	Applicant’s amendment to the drawings, Abstract, Specification, and Claims are sufficient to overcome the objections from the previous Action and are therefore withdrawn.

Information Disclosure Statement (IDS)
The information disclosure statement filed 22 March 2022 fails in part to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	No copy of WO 2012/131044 was filed.

Specification
The abstract of the disclosure is again objected to because it is not presented on a separate sheet.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-25 and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 16, lines 20-21 and 32, lines 22-23, inaccurately state that the movable stop moves “along the axis of rotation [of the rotator];”the originally-filed application discloses that the path along which the movable stop moves and the axis of rotation of the rotator are not coincident.  From Applicant’s Fig. 12, an annotated version of the pertinent portion of which is reproduced herein, the sliding path of motion of the stop, indicated with an “S” and an encircled plus-sign in the annotated figure, is offset from the axis of rotation “R” of the rotator, also shown with an encircled plus-sign.  Therefore, the record evidence does not support a contention that the inventors were in possession of the entirely of the claimed subject matter, including that the movable stop moves “along the axis of rotation [of the rotator].”
	As all the remaining claims depend from one of Claims 16 and 32, and do not cure this deficiency, they are also rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	WO 2016/130679 describes a needle insertion and retraction device with a linearly movable unlocking mechanism (Figs. 24A, B; pg. 24, lines 3-9).
	WO 2019/014014 also describes a needle insertion and retraction device with a linearly movable unlocking mechanism (see Figs. 2A-C and [0045])
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783